Exhibit 10.34

UK SUB-PLAN TO THE

VANDA PHARMACEUTICALS INC.

2006 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the Common
Stock of Vanda Pharmaceuticals Inc. (the “Company”):

 

Name of Optionee:

   [Name]

Total Number of Shares:

   [Number of Shares]

Type of Option:

   Unapproved Option

Exercise Price Per Share:

   $[Exercise Price]

Date of Grant:

   [Date]

Vesting Commencement Date:

   [Date]

Vesting Schedule:

   This option may be exercised with respect to 25% of the Shares subject to
this option when the Optionee completes one year of continuous Service after the
Vesting Commencement Date and with respect to 2.08334% of the Shares subject to
this option when the Optionee completes each month of continuous Service
thereafter.

Expiration Date:

   [Date]. This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the UK Sub-Plan to the Vanda Pharmaceuticals Inc. 2006
Equity Incentive Plan (the “Plan”) and of the Stock Option Agreement, which is
attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:     VANDA PHARMACEUTICALS INC.       By:     [Name]     Title    

 

 



--------------------------------------------------------------------------------

UK SUB-PLAN TO THE

VANDA PHARMACEUTICALS INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment

   This option is intended to be an Unapproved Option, as provided in the Notice
of Stock Option Grant.

Vesting

  

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

Term

   This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)

Regular

Termination

   If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your Service terminates for this purpose.

Death

   If you die before your Service terminates, then this option will expire at
the close of business at Company headquarters on the date 12 months after the
date of death.

Disability

  

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

2



--------------------------------------------------------------------------------

Leaves of Absence

and Part-Time

Work

  

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on

Exercise

   The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

Notice of Exercise

  

In the event of your death, this option may be exercised by your Personal
Representative only.

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it, together with the signed Section 431 Election and the
signed Joint Election.

Form of Payment

  

When you submit your notice of exercise, together with the signed Section 431
Election and the signed Joint Election, you must include payment of the option
exercise price for the shares that you are purchasing (together with any Award
Tax Liability and Secondary NIC Liability). To the extent permitted by
applicable law, payment may be made in one (or a combination of two or more) of
the following forms:

 

•    Your personal cheque, a cashier’s cheque or a money order.

 

•    Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
Award Tax Liability and Secondary NIC Liability. (The balance of the sale
proceeds, if any, will be delivered to you.) The directions must be given by
signing a special “Notice of Exercise” form provided by the Company.

 

3



--------------------------------------------------------------------------------

Withholding

Taxes and Stock

Withholding

   In the event that the Company determines that it or any Subsidiary is
required to account to HM Revenue & Customs for the Award Tax Liability and any
Secondary NIC Liability or to withhold any other tax as a result of the exercise
of this option you, as a condition to the exercise of this option, shall make
arrangements satisfactory to the Company to enable it or any Subsidiary to
satisfy all withholding liabilities. You shall also make arrangements
satisfactory to the Company to enable it to satisfy any withholding requirements
that may arise in connection with the vesting or disposition of Shares purchased
by exercising this option.

Tax Consultation.

   You understand that you may suffer adverse tax consequences as a result of
your purchase or disposition of the Shares. You represent that you will consult
with any tax advisors you deem appropriate in connection with the purchase or
disposition of the Shares and that you are not relying on the Company or any
Affiliate for any tax advice.

Section 431

Election

   As a further condition of the exercise of this option, you shall have signed
a Section 431 Election in the form set out in Appendix A or in such other form
as may be determined by HM Revenue & Customs from time to time.

Employer’s

National

Insurance Charges

   As a further condition of the exercise of this option you shall join with the
Company or any other company or person who is or becomes a Secondary Contributor
in making a Joint Election which has been approved by HM Revenue & Customs, for
the transfer of the whole of any Secondary NIC Liability.

Your Tax Indemnity.

  

•    To the extent permitted by law, you hereby agree to indemnify and keep
indemnified the Company, and the Company as trustee for and on behalf of any
related corporation, for any Award Tax Liability and Secondary NIC Liability.

 

•    The Company shall not be obliged to allot and issue any Shares or any
interest in Shares pursuant to the exercise of this option unless and until you
have paid to the Company such sum as is, in the opinion of the Company,
sufficient to indemnify the Company in full against the Award Tax Liability and
the Secondary NIC Liability, or you have made such other arrangement as in the
opinion of the Company will ensure that the full amount of any Award Tax
Liability and any Secondary NIC Liability will be recovered from you within such
period as the Company may then determine.

 

•    In the absence of any such other arrangement being made, the Company shall
have the right to retain out of the aggregate number of shares to which you
would have otherwise been entitled upon the exercise of this option, such number
of Shares as, in the opinion of the Company, will enable the Company to sell as
agent for you (at the best price which can reasonably expect to be obtained at
the time of the sale) and to pay over to the Company sufficient monies out of
the net proceeds of sale, after deduction of all fees, commissions and expenses
incurred in relation to such sale, to satisfy your liability under such
indemnity.

 

4



--------------------------------------------------------------------------------

Data Protection

  

By entering into this Stock Option Agreement, and as a condition of the grant of
this option, you consent to the collection, use, and transfer of personal data
as described in this paragraph to the full extent permitted by and in full
compliance with applicable laws.

 

You understand that the Company and its Subsidiaries hold Data about you for the
purpose of managing and administering the Plan.

 

You further understand that the Company and/or its Subsidiaries will transfer
Data among themselves as necessary for the purposes of implementation,
administration, and management of your participation in the Plan, and that the
Company and/or its Subsidiary may each further transfer Data to any Data
Recipients.

 

You understand that these Data Recipients may be located in your country of
residence or elsewhere, such as the United States. You authorise the Data
Recipients to receive, possess, use, retain, and transfer Data in electronic or
other form, for the purposes of implementing, administering, and managing your
participation in the Plan, including any transfer of such Data, as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on your behalf, to a broker or third party with whom the Shares acquired
on exercise may be deposited. Where the transfer is to be to a destination
outside the European Economic Area, the Company shall take reasonable steps to
ensure that your personal data continues to be adequately protected and securely
held.

 

You understand that you may, at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

Restrictions on

Resale

   You agree not to sell any option shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

Transfer of

Option

   Prior to your death, only you may exercise this option. You cannot transfer
or assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid.

 

5



--------------------------------------------------------------------------------

Retention Rights

   Your option or this Agreement does not give you the right to be retained by
the Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time.

Stockholder

Rights

   You or your Personal Representative have no rights as a stockholder of the
Company until you have exercised this option by giving the required notice to
the Company and paying the exercise price. No adjustments are made for dividends
or other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

Adjustments

   In the event of a stock split, a stock dividend or a similar change in
Company stock, the number of shares covered by this option and the exercise
price per share will be adjusted pursuant to the Plan.

Additional Terms

  

You have no right to compensation or damages for any loss in respect of this
option where such loss arises (or is claimed to arise), in whole or in part,
from the termination of your employment; or notice to terminate employment given
by or to you. This exclusion of liability shall apply however termination of
employment, or the giving of notice, is caused other than in a case where a
competent tribunal or court, from which there can be no appeal (or which the
relevant employing company has decided not to appeal), has found that the
cessation of your employment amounted to unfair or constructive dismissal of you
and however compensation or damages may be claimed.

 

You have no right to compensation or damages for any loss in respect of this
option where such loss arises (or is claimed to arise), in whole or in part,
from any company ceasing to be a Subsidiary of the Company; or the transfer of
any business from a Subsidiary of the Company to any person which is not a
Subsidiary of the Company. This exclusion of liability shall apply however the
change of status of the relevant company, or the transfer of the relevant
business, is caused, and however compensation or damages may be claimed.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware (without regard to their choice-of-law provisions). The Section 431
Election and Joint Election shall be governed by the laws of England and Wales.

 

6



--------------------------------------------------------------------------------

The Plan and

Other Agreements

  

The text of the Plan, the Section 431 Election and Joint Election are
incorporated in this Agreement by reference.

 

This Agreement, the Section 431 Election, the Joint Election and the Plan
constitute the entire understanding between you and the Company regarding this
option. Any prior agreements, commitments or negotiations concerning this option
are superseded. This Agreement may be amended only by another written agreement
between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE

TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7



--------------------------------------------------------------------------------

Appendix A

SECTION 431 ELECTION

 

8